                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      INTELLISOFT, LTD,
                                                                                          Case No. 17-cv-06272-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER RE PENDING MOTIONS
                                  10     ACER AMERICA CORPORATION, et                     Re: Dkt. Nos. 95, 98, 115
                                         al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          There are currently three motions pending before the court. Defendants Acer

                                  15   America Corporation and Acer Inc. (together, “Acer”) have filed a motion for attorneys’

                                  16   fees, Dkt. No. 95, and a motion to amend judgment, Dkt. No. 98. Those motions are now

                                  17   fully briefed and set for hearing on April 24, 2019. In addition, plaintiff Intellisoft, Ltd, and

                                  18   counter-defendant Bruce Bierman (together, “Intellisoft”) have filed a motion objecting to

                                  19   Acer’s Bill of Costs and/or requesting the court stay enforcement of those costs pending

                                  20   appeal. Dkt. No. 115. In response, Acer filed a reply in support of its Bill of Costs.

                                  21   Dkt. No. 121. Having reviewed the pending motions, carefully considered the arguments

                                  22   therein and the relevant legal authority, and good cause appearing, the court hereby

                                  23   rules as follows.

                                  24          On December 6, 2018, the court granted summary judgment in favor of Acer on

                                  25   Intellisoft’s misappropriation of trade secrets, breach of contract, accounting, and

                                  26   intentional misrepresentation claims. Dkt. No. 86. On February 4, 2019, pursuant to

                                  27   stipulation, the court entered final judgment against Intellisoft on its operative complaint

                                  28   and in favor of Acer on its counterclaim for declaratory relief. Dkt. No. 92. As
                                  1    contemplated by the parties’ stipulation, the next day, Intellisoft filed a notice of appeal to

                                  2    the Federal Circuit. Dkt. Nos. 93-94. That appeal remains pending.

                                  3           The court finds that the issues presented in the pending motions depend on Acer’s

                                  4    prevailing party status and, therefore, resolution of those motions should await the

                                  5    conclusion of Intellisoft’s pending appeal. Accordingly,

                                  6           1.     the hearing set for April 24, 2019, is VACATED;

                                  7           2.     Intellisoft’s request to stay enforcement of the Bill of Costs is GRANTED;

                                  8                  and

                                  9           3.     Acer’s motion for attorneys’ fees and its motion to amend judgment, as well

                                  10                 as Intellisoft’s objections to the Bill of Costs are DENIED WITHOUT

                                  11                 PREJUDICE.

                                  12          No later than 60 days after the appeal of judgment is resolved, the parties may, if
Northern District of California
 United States District Court




                                  13   necessary, revise and refile the motions denied herein. If Intellisoft chooses not to renew

                                  14   its objections to the Bill of Costs, or otherwise fails to seek a continuance, the stay on

                                  15   enforcement will expire 60 days after Intellisoft’s appeal is resolved.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 10, 2019

                                  18
                                                                                     PHYLLIS J. HAMILTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
